Opinión disidente del
Juez Asociado Señor Díaz Cruz.
A solicitud de Transamerican Trailer Transport en que se querella de las tarifas irrazonables y arbitrarias de dos compañías que controlan el servicio de remolque en el Puerto de San Juan, la Comisión de Servicio Público abrió una investigación. Las querelladas Port San Juan Towing Co. y Caribe Tugboat Corp. impugnaron la jurisdicción de la Comisión sobre la base de no hallarse la actividad de remolque comprendida entre los porteadores públicos suje-tos a reglamentación en la Ley de Servicio Público de Puerto Rico. 27 L.P.R.A. sec. 1001 y ss. La Comisión desestimó dicha moción declinatoria y por resolución de 25 junio, 1976 ordenó a Port San Juan Towing que cumpla los requisitos para obtener autorización para operar el servicio de remolcadores y dispuso que una vez recibida la información, y de ser necesario, iniciaría un procedimiento para fijación de tarifas. Denegada la reconsideración, Port San Juan Towing acudió en revisión a la Sala de San Juan del Tribunal Superior que en 9 junio, 1980 dictó sentencia en la que resuelve que la legislación federal de cabotaje (Shipping Act de 1916 — 46 U.S.C.A. 801 párrafo 2 y ss.) no ocupa el campo ni desplaza la legislación de Puerto Rico según A.P.St. Phillip, Inc. v. Atlantic Land & Improvement Co., 13 Federal Maritime Com. Reports 166 *693(1969); y que la Comisión tiene jurisdicción. Al recurso de San Juan Towing Co. expedimos certiorari el 9 octubre, 1980 y ahora resolvemos.
La peticionaria describe el servicio de remolque me-diante paga y al público en general que tanto ella como la Caribe Tugboat ofrecen con exclusividad en el Puerto de San Juan, como operación consistente en suplir fuerza motriz adicional a un barco para guiarlo y asistirlo a llevar a cabo con seguridad las maniobras de atraque y desatraque en los muelles del puerto. Según la termino-logía explicada en la Parte III de nuestra Ley de Servicio Público, 27 L.P.R.A. see. 1002, la pre-descrita actividad constituye transportación, y quien la realiza es un “por-teador público” cuya figura incluye una empresa de trans-porte por agua (sec. 1002(d)(5)) y de ésta dice en el inciso (i) que incluye “toda persona que en su carácter de portea-dor público fuere dueña, controlare, explotare o adminis-trare cualquier clase de embarcación que se utilice para el transporte de pasajeros o bienes por agua entre puntos en Puerto Rico” (énfasis suplido); definiéndose finalmente en el inciso (o) la actividad “transporte de bienes” como “todo servicio relacionado con el transporte de bienes o carga, incluyendo su . . . desvío, conducción. . .”. Esta termino-logía coincide con la Parte III de la Ley de Comercio Inter-estatal que en Cornell Steamboat Co. v. United States, 321 U.S. 634, 636 (1) (1944), fue interpretada como aplicable a *694un servicio de remolcadores mediante paga dentro de y alrededor del Puerto de New York.
En su Art. 14 (27 L.P.R.A. sec. 1101) declara la Ley de Servicio Público de Puerto Rico que “[e]n el ejercicio de sus facultades de reglamentación la Comisión velará por el interés público, de manera que bajo tarifas justas y razo-nables se presten servicios públicos seguros, cómodos y eficientes. . .”. En 1974 (2) dicho Art. 14 fue ampliado para extender los poderes y facultades de la Comisión a toda persona o entidad cuyas actuaciones afecten o puedan afectar la prestación de algún servicio público; a toda persona o entidad que lleve a cabo cualquier actividad para la cual sea necesaria obtener una autorización o endoso de la Comisión; y también a aquellas cuyas actuaciones u omisio-nes resulten en perjuicio de las actividades, recursos o interés en relación con los cuales la Comisión tiene poderes de reglamentación, supervisión o vigilancia. Los poderes y facultades de la Comisión de Servicio Público como órgano del Gobierno de Puerto Rico, en materia de puertos, deri-van de los estatutos fundamentales del E.L.A.: el Art. 7 de la Ley de Relaciones Federales declara que todas las ori-llas de los puertos, muelles, y embarcaderos quedan bajo el dominio del Gobierno de Puerto Rico, para ser adminis-trados a beneficio del Pueblo de Puerto Rico; y el siguiente Art. 8 ordena que “La superficie de los puertos y los cur-sos y extensiones de aguas navegables y los terrenos sumergidos bajo ellos dentro y alrededor de la Isla de Puerto Rico y de las islas y aguas adyacentes que ahora pertenecen a los Estados Unidos y no han sido reservados por los Estados Unidos para fines públicos, quedan por la presente colocados bajo el dominio del Gobierno de Puerto Rico”. Correlativamente dispone el Art. VI Sec. 13 de nuestra Constitución de 1952: “[Franquicias, derechos, privilegios y concesiones] El procedimiento para otorgar *695franquicias, derechos, privilegios y concesiones de carácter público o cuasi público será determinado por ley, pero toda concesión de esta índole a una persona o entidad privada deberá ser aprobada por el Gobernador o por el funcionario ejecutivo en quien él delegue. Toda franquicia, derecho, privilegio o concesión de carácter público o cuasi público estará sujeta a enmienda, alteración o revocación según se determine por ley.”
Consistente con esta básica encomienda de adminis-tración de puertos, tanto en la superficie como en los te-rrenos sumergidos bajo ellos; y de muelles y embarcade-ros, para beneficio del Pueblo de Puerto Rico se aprobó por la Asamblea Legislativa la Ley de Servicio Público de Puerto Rico (Núm. 109 de 28 junio, 1962, enmendada —27 L.P.R.A. sec. 1001 y ss.), que en su Art. 73 instruyó: “Las disposiciones de esta ley deben ser interpretadas en el sen-tido de permitir a la Comisión el uso amplio de sus poderes mediante la formulación de normas que puedan enfrentarse a condiciones cambiantes y hacer mejor uso de la experiencia adquirida siempre que ello sea en beneficio del interés público.”
Aquí tenemos a dos compañías que monopolizan el ser-vicio de remolcadores en el Puerto de San Juan, dictan las tarifas e imponen ellas solas todas las condiciones econó-micas de la operación, en grave perjuicio del Pueblo, tra-tando de imponer su derecho de propiedad (3) contra todo interés público y en abierta contravención de las citadas disposiciones del Congreso de los Estados Unidos, de la Constitución de Puerto Rico y de nuestra Asamblea Legis-lativa. Como se dijo en Cornell, ante, de dispensar el método particular de transporte de Port San Juan Towing y Caribe Tugboat de toda reglamentación, en un país donde existe una política pública definida y un plan ge*696neral para la regulación de porteadores, se frustraría el propósito tanto del Congreso como de la Asamblea Legisla-tiva, resultando en una excepción anómala. Cornell, supra, pág. 637.
Frente a principios tan preciados, y con un texto tan claro en nuestro estatuto, no parece que haya necesidad de interpretación mediante recurso a otras fuentes ajenas a su propio lenguaje. Aparte de ostentar las características de empresa de transporte de bienes por agua señaladas en el Art. 2 (27 L.P.R.A. see. 1002), estas compañías de remolcadores son en esencia, y por la naturaleza de su empresa, un porteador público desde el momento en que se presentan como dedicadas a un negocio de transportación de propiedad ajena, mediante paga, ofreciendo sus servi-cios al público en general. Stimson Lumb’r Co. v. Kuykendall, 257 U.S. 207 (1927). “[S]i un barco de carga que des-pega del mismo muelle transportando mercancía mediante paga según tarifa, a determinados puertos de ruta, es un porteador público, no vemos razón para que un remolca-dor, que despega del mismo muelle, que lleva en remolque toda clase de propiedad por paga estipulada en tarifa . . . dentro una zona determinada, no sea también un portea-dor público. . . .” State v. Kuykendall, 243 P. 834, 838 (1926).
La distinción que propone la recurrente entre remolque de carga inmóvil, sin fuerza motriz propia; y el remolca-dor que auxilia con fuerza motriz adicional una embar-cación que la tiene propia, para facilitar las operaciones de atraco y despegue, carece de validez en Puerto Rico en vista de que nuestro estatuto no incorpora esos elementos de peso muerto y nave con movilidad propia. Por el con-trario, su terminología es específica en cuanto a incluir en su reglamentación cualquier clase de embarcación que se utilice para el transporte de bienes por agua, comprendido en el concepto “transporte de bienes” todo servicio de desvío y conducción, que es precisamente la función del *697remolcador: desvía y conduce el barco por los accesos más seguros hacia y desde el muelle. (27 L.P.R.A. sec. 1002(j) y (p)). Reiteramos que es nuestro estatuto lo que este Tribunal ha de interpretar. Con incuestionable poder para reglamentar el negocio de la recurrente, la Asamblea Legislativa de Puerto Rico ha dado su propia definición de las actividades de Port San Juan Towing y Caribe Tugboat, en lenguaje que literalmente las incluye. A esa ope-ración así definida hemos de atenernos, sin que vengan al caso elementos o circunstancias descriptivas que el legis-lador dejó fuera de su definición. Cornell, supra, pág. 637. Por la misma razón hay que rechazar el argumento de que el remolcador no es porteador porque la tripulación man-tiene el control del barco; no vemos diferencia entre des-viar y conducir un barco con o sin el mando de su capitán. Aunque éste retenga el mando, siempre necesitará el remolcador para maniobrar en el puerto. La opinión con-currente en Bisso v. Inland Waterways Corp. 349 U.S. 85, 96 (1955), y la del Tribunal en Sun Oil Co. v. Dalzell Towing Co., 287 U.S. 291 (1932), en que descansa la opinión de mayoría, no tienen como razón de decidir la naturaleza del remolcador como porteador; son casos de daños y perjui-cios en que se fija la responsabilidad entre el remolcador y el remolque.
Esta actividad de remolque en el Puerto de San Juan no está reglamentada por el Gobierno Federal en cuanto a tarifas. Mas aun cuando las tarifas de Puerto Rico tengan algún impacto en el comercio interestatal, queda a salvo la facultad para imponerlas siempre que no sean confiscato-rias, discriminatorias o irrazonables en detrimento de dicho tráfico. South P.R. Sugar Corp. v. Com. Servicio Pub., 93 D.P.R. 12, 16-17 (1966); Cities Service Co. v. Peerless Oil Gas Co., 340 U.S. 179 (1950).
Con estos antecedentes y fundamentos, anularía el auto expedido y devolvería el caso a la Comisión para continua-ción de procedimientos compatibles.

Transportation Act (49 U.S.C.A., see. 902). En la parte que destaca la si-milaridad entre estatutos, dice el Tribunal Supremo de E.E. U.U.:
“First. Cornell argues that its towboats are not ‘water carriers’ within the meaning of Part III of the Act. Looking at Part III, we find that, read together, §§ 302(c), (d) and (e) define a ‘water carrier’ as any person who engages in the ‘transportation by water . . . of . . . property ... for compensation.’ Section 302(h) defines ‘transportation’ as including ‘all services in or in connection with transportation,’ as well as ‘the use of any transportation facility’. Any ‘vessel,’ which means any ‘watercraft,’ § 302(f), is such a facility. § 302(g). Congress has thus carefully and explicitly set out the conditions which in combination describe the kinds of carriers it intended to subject to regulation. Cornell’s tugboats fall squarely within the description.”


Ley Núm. 104 de 27 junio, 1974 pág. 371.


 Las cortes sí están prestas a sostener los derechos de propiedad privada, pero jamás al precio de abandonar la protección del público en general del uso de la propiedad privada, cuantas veces parezca afectar el interés público. State v. Kuykendall, 243 P. 834 (1926).